COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Elite Specialty Welding, LLC

Appellate case number:    01-18-00788-CV

Trial court case number: 2017-36068

Trial court:              190th District Court of Harris County

        The Court abated this original proceeding on January 7, 2019 pursuant to Rule 7.2 to permit
the successor judge to reconsider the original decision challenged in this proceeding. Relator has
filed a motion to reinstate the case. Relator attached to its motion a copy of the trial court’s
February 1, 2019 order agreeing with the predecessor judge’s order denying relator’s motion to
dismiss for forum non conveniens.
       The Court grants the motion and reinstates this case on the active docket.
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Peter Kelly___________________
                    Acting individually  Acting for the Court


Date: _March 7, 2019__